Chief Justice. Marshall
delivered the opinion of the Court—
In this case, Robinson, a judgment creditor of Huffman, with a return of no property on his execution, seeks to subj ect to his demand the value of improvements.paid for by him, and made upon a small lot in the town of Stanford, on which the debtor, with his wife and family, reside. The prayer of the petition is resisted by the husband and wife, who allege that the improvements consist mainly of the repair of a log house, which had for a long time stood upon a lot conveyed to the wife by her parents in 1848, for which a great part of the lumber had been furnished from the land of her father. And although it appears from the evidence that the mechanics who did the work have been paid by him, and that he purchased and paid for materials to a small amount, and that the value of the lot has been enhanced by the improvement to the amount of four or five hundred dollars, it does not appear that the improvements were more than was necessary to put the, house and lot in habitable and decent condition. The payments were partly made in his own medical bills, and altogether,-as maybe inferred, by the proceeds of his practice as a physician, which may be presumed to have been very limited. There is no evidence that he has any other house for his family but that which he has repaired on the land of his wife. Nor does it appear that he could furnish any other for a less sum than he has-expended for repairs. His expenditures upon this subject have not been extravagant, nor such as furnish any ground for inferring the design or intentional purpose of thereby defrauding his creditors. He seems, to have done little more in putting this house and lot in tenantable condition *83than was necessary to perform his obligation to support his wife and family. And to charge the wife’s property with the expense for the benefit of creditors, would seem to be little better than to make it liable for his expenditures in furnishing food and clothing for her and her children. Besides, the repairs cannot be separated from the building so repaired, without rendering the premises uninhabitable, and toning the wife and children out of doors, and, in fact, out of her own house and lot. Nor could the materials and labor constituting the repairs be otherwise made availablo to .a purchaser, except by introducing him as a co-tenant. We know of no equitable principle which would authorize the Chancellor to grant the relief asked for. With the certainty of such results, and especially where there has been no intentional wrong, in which the wife, whose claim is as meritorious as any other, may be presumed to have participated. The case of Athy vs. Knott, 6 B. Monroe, 29, does not authorise the relief prayed for in such a case. That case, and the ease of Brown vs. Steele, 10 B. Monroe, 323, show with what caution and with what regard to the rights of the owner of the realty the power of subjecting the improvements placed upon it by a debtor having a temporary right is to be exercised by the Chancellor. The case of Fetter vs. Wilson, &c. 12 B. Monroe, 90, is a strong illustration of this regard for the rights of a wife owning the real estate by deed subsequent to act of 1846, protecting the rights of married women, even where the improvements placed thereon by the husband are sought to be subjected by the mechanics themselves, to payment of the debts of the husband incurred in placing them there. This case is stronger in favor of the wife. And, as the land itself cannot be sold for the debt of the husband, not having been charged with it by the written act of himself and wife, and as the improvements cannot be sold without great injury to the wife, and as there is no actual fraud *84which may be imputed to her, there is no equitable ground for the relief sought, and the petition was properly dismissed. Wherefore, the decree is affirmed.